Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on April 28, 2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “…the second annular channel (Applicant’s 340-Figure 3,6) is defined at the second surface (Applicant’s 332; Figure 3) of the gasbox (Applicant’s 330-Figure 3,6)… an inlet aperture (not shown by Applicants) extending through the gasbox (Applicant’s 330-Figure 3,6) from the first surface (Applicant’s 331; Figure 3) to the second surface (Applicant’s 332; Figure 3).” – Claim 4, 13, “inlet aperture” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7, 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 4 and 13 require numerous features not shown or supported by the as-filed specification and drawings. For example, the only aperture extending through the gasbox (Applicant’s 330-Figure 3,6) from the first surface (Applicant’s 331; Figure 3) to the second surface (Applicant’s 332; Figure 3) is the illustrated “central aperture”, not the claimed “inlet aperture” which is also not shown or provided associated description or reference character.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-12, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moshtagh; Vahid S. et al. (US 8668775 B2). Moshtagh teaches a semiconductor processing chamber comprising: an inlet manifold (29; Figures 1,3,4,7,8-Applicant’s 320-Figure 3,5,6) defining a central aperture (hole in 29 accomodating 24; Figure 8-Applicant’s 322-Figure 3,6), wherein the inlet manifold (29; Figures 1,3,4,7,8-Applicant’s 320-Figure 3,5,6) further defines a first channel (25; Figure 8-Applicant’s 510-Figure 5) and a second channel (26; Figure 8-Applicant’s 515-Figure 5), each of the first channel (25; Figure 8-Applicant’s 510-Figure 5) and the second channel (26; Figure 8-Applicant’s 515-Figure 5) extending through the inlet manifold (29; Figures 1,3,4,7,8-Applicant’s 320-Figure 3,5,6) at a position radially outward of the central aperture (hole in 29 accomodating 24; Figure 8-Applicant’s 322-Figure 3,6); and a gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) characterized by a first surface (top of 28; Figure 9-Applicant’s 331; Figure 3) facing the inlet manifold (29; Figures 1,3,4,7,8-Applicant’s 320-Figure 3,5,6) and a second surface (bottom of 30; Figure 9-Applicant’s 332; Figure 3) opposite the first surface (top of 28; Figure 9-Applicant’s 331; Figure 3) , wherein the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) defines a central aperture (hole in 29 accomodating 24; Figure 8-Applicant’s 333-Figure 3,6) axially aligned with the central aperture (hole in 29 accomodating 24; Figure 8-Applicant’s 322-Figure 3,6) of the inlet manifold (29; Figures 1,3,4,7,8-Applicant’s 320-Figure 3,5,6), wherein the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) defines a first annular channel (43; Figure 9-Applicant’s 335-Figure 3,6) in the first surface (top of 28; Figure 9-Applicant’s 331; Figure 3) extending about the central aperture (hole in 29 accomodating 24; Figure 8-Applicant’s 322-Figure 3,6) of the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) and fluidly coupled with the first channel (25; Figure 8-Applicant’s 510-Figure 5) defined by the inlet manifold (29; Figures 1,3,4,7,8-Applicant’s 320-Figure 3,5,6), wherein the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) defines a second annular channel (44; Figure 9-Applicant’s 340-Figure 3,6) extending radially outward of the first annular channel (43; Figure 9-Applicant’s 335-Figure 3,6) and fluidly coupled with the second channel (26; Figure 8-Applicant’s 515-Figure 5) defined by the inlet manifold (29; Figures 1,3,4,7,8-Applicant’s 320-Figure 3,5,6), and wherein the second annular channel (44; Figure 9-Applicant’s 340-Figure 3,6) is fluidly isolated from the first annular channel (43; Figure 9-Applicant’s 335-Figure 3,6), as claimed by claim 1
Moshtagh further teaches:
The semiconductor processing chamber of claim 1, wherein the second annular channel (44; Figure 9-Applicant’s 340-Figure 3,6) is defined in the first surface (top of 28; Figure 9-Applicant’s 331; Figure 3) of the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) and extends about and concentric with the first annular channel (43; Figure 9-Applicant’s 335-Figure 3,6), and wherein the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) defines fluid access from the second annular channel (44; Figure 9-Applicant’s 340-Figure 3,6) to a plurality of delivery channels (51; Figure 9-Applicant’s 342; Figure 6) defined within the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) and extending radially outward from the second annular channel (44; Figure 9-Applicant’s 340-Figure 3,6), as claimed by claim 2
The semiconductor processing chamber of claim 2, wherein each delivery channel (51; Figure 9-Applicant’s 342; Figure 6) of the plurality of delivery channels (51; Figure 9-Applicant’s 342; Figure 6) defines one or more outlet apertures (92; Figure 9) positioned radially outward of the second annular channel (44; Figure 9-Applicant’s 340-Figure 3,6), as claimed by claim 3
The semiconductor processing chamber of claim 1, wherein the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) defines a plurality of delivery apertures (51; Figure 9-Applicant’s 336; Figure 3) through the first annular channel (43; Figure 9-Applicant’s 335-Figure 3,6) of the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6), and wherein the plurality of delivery apertures (51; Figure 9-Applicant’s 336; Figure 3) provide fluid access (below 30; Figure 9-See Applicant’s mixing location; Figure 3) between the first annular channel (43; Figure 9-Applicant’s 335-Figure 3,6) and the central aperture (hole in 29 accomodating 24; Figure 8-Applicant’s 322-Figure 3,6) of the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6), as claimed by claim 9
A semiconductor processing chamber gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6), comprising: a first surface (top of 28; Figure 9-Applicant’s 331; Figure 3) and a second surface (bottom of 30; Figure 9-Applicant’s 332; Figure 3) opposite the first surface (top of 28; Figure 9-Applicant’s 331; Figure 3) , wherein: the semiconductor processing chamber gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) defines a central aperture (hole in 29 accomodating 24; Figure 8-Applicant’s 322-Figure 3,6) extending through the semiconductor processing chamber gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) along a central axis through the semiconductor processing chamber gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6), the semiconductor processing chamber gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) defines a first annular channel (43; Figure 9-Applicant’s 335-Figure 3,6) in the first surface (top of 28; Figure 9-Applicant’s 331; Figure 3) extending about the central aperture (hole in 29 accomodating 24; Figure 8-Applicant’s 322-Figure 3,6) of the semiconductor processing chamber gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6), the semiconductor processing chamber gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) defines a second annular channel (44; Figure 9-Applicant’s 340-Figure 3,6) extending radially outward of the first annular channel (43; Figure 9-Applicant’s 335-Figure 3,6) and fluidly accessible from the first surface (top of 28; Figure 9-Applicant’s 331; Figure 3) of the semiconductor processing chamber gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6), and the second annular channel (44; Figure 9-Applicant’s 340-Figure 3,6) is fluidly isolated from the first annular channel (43; Figure 9-Applicant’s 335-Figure 3,6), as claimed by claim 10
The semiconductor processing chamber gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) of claim 10, wherein the second annular channel (44; Figure 9-Applicant’s 340-Figure 3,6) is defined in the first surface (top of 28; Figure 9-Applicant’s 331; Figure 3) of the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) and extends about and concentric with the first annular channel (43; Figure 9-Applicant’s 335-Figure 3,6), wherein the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) defines fluid access (below 30; Figure 9-See Applicant’s mixing location; Figure 3) from the second annular channel (44; Figure 9-Applicant’s 340-Figure 3,6) to a plurality of delivery channels (51; Figure 9-Applicant’s 342; Figure 6) defined within the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) and extending radially outward (conduits 51 extend from 42 through 45; Figure 9) from the second annular channel (44; Figure 9-Applicant’s 340-Figure 3,6), as claimed by claim 11
The semiconductor processing chamber gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) of claim 11, wherein each delivery channel (51; Figure 9-Applicant’s 342; Figure 6) of the plurality of delivery channels (51; Figure 9-Applicant’s 342; Figure 6) defines one or more outlet apertures (92; Figure 9) positioned radially outward of the second annular channel (44; Figure 9-Applicant’s 340-Figure 3,6), as claimed by claim 12
The semiconductor processing chamber gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) of claim 10, wherein the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) defines a plurality of delivery apertures (51; Figure 9-Applicant’s 336; Figure 3) through the first annular channel (43; Figure 9-Applicant’s 335-Figure 3,6) of the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6), and wherein the plurality of delivery apertures (51; Figure 9-Applicant’s 336; Figure 3) provide fluid access (below 30; Figure 9-See Applicant’s mixing location; Figure 3) between the first annular channel (43; Figure 9-Applicant’s 335-Figure 3,6) and the central aperture (hole in 29 accomodating 24; Figure 8-Applicant’s 322-Figure 3,6) of the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6), as claimed by claim 18
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moshtagh; Vahid S. et al. (US 8668775 B2) in view of Koai; Keith et al. (US 6106625 A). Moshtagh is discussed above. Moshtagh further teaches:
The semiconductor processing chamber of claim 1, wherein the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) defines a cooling channel (48,49; Figures 4,9-Applicant’s 344; Figure 3) in the second surface (Not claimed - bottom of 28; Figure 9-Applicant’s 331; Figure 3) of the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) radially outward of the first annular channel (43; Figure 9-Applicant’s 335-Figure 3,6), as claimed by claim 8
The semiconductor processing chamber gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) of claim 10, wherein the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) defines a cooling channel (48,49; Figures 4,9-Applicant’s 344; Figure 3) in the second surface (Not claimed - top of 28; Figure 9-Applicant’s 331; Figure 3) of the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) radially outward of the first annular channel (43; Figure 9-Applicant’s 335-Figure 3,6), as claimed by claim 17
As a result, Moshtagh does not teach:
The semiconductor processing chamber of claim 1, wherein the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) defines a cooling channel (48,49; Figures 4,9-Applicant’s 344; Figure 3) in the first surface (top of 28; Figure 9-Applicant’s 331; Figure 3) of the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) radially outward of the first annular channel (43; Figure 9-Applicant’s 335-Figure 3,6), as claimed by claim 8
The semiconductor processing chamber gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) of claim 10, wherein the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) defines a cooling channel (48,49; Figures 4,9-Applicant’s 344; Figure 3) in the first surface (top of 28; Figure 9-Applicant’s 331; Figure 3) of the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) radially outward of the first annular channel (43; Figure 9-Applicant’s 335-Figure 3,6), as claimed by claim 17
Koai also teaches a processing chamber gasbox (160; Figure 8-Applicant’s 330-Figure 3,6) of claim 10, wherein the gasbox (160; Figure 8-Applicant’s 330-Figure 3,6) defines a cooling channel (162; Figure 8-Applicant’s 344; Figure 3) in the first surface (top of 160; Figure 8-Applicant’s 331; Figure 3) of the gasbox (160; Figures 8-Applicant’s 330-Figure 3,6) radially outward of a first annular channel (32; Figure 8-Applicant’s 335-Figure 3,6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Moshtagh to add plural cooling channels as taught by Koai.
Motivation for Moshtagh to add plural cooling channels as taught by Koai is for process temperature control as taught by Koai (column 4; lines 40-55) and Moshtagh (column 1; lines 24-28).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references exhibit similar structural and functional analogs to a subset of the claimed elements: US 10900122 B2, US 20070251642 A1, US 20090162261 A1, US 20090159213 A1, US 6245192 B1, US 9121097 B2, US 8317968 B2, US 20090162262 A1, US 20180269036
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716                                                                                                                                                                                             

///

4. The semiconductor processing chamber of claim 1, wherein the second annular channel (44; Figure 9-Applicant’s 340-Figure 3,6) is defined at the second surface1 (top of 30; Figure 9-Applicant’s 331; Figure 3) of the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6), and wherein the second channel (26; Figure 8-Applicant’s 515-Figure 5) of the inlet manifold (29; Figures 1,3,4,7,8-Applicant’s 320-Figure 3,5,6) is fluidly coupled with an **inlet aperture (hole in 29 accomodating 26; Figure 8-not shown by Applicants) extending through the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) from the first surface (top of 28; Figure 9-Applicant’s 331; Figure 3) to the second surface (bottom of 30; Figure 9-Applicant’s 332; Figure 3).

5. The semiconductor processing chamber of claim 4, wherein the second annular channel (44; Figure 9-Applicant’s 340-Figure 3,6) defines a plurality of outlet apertures (92; Figure 9) extending towards a processing region of the semiconductor processing chamber.

6. The semiconductor processing chamber of claim 4, wherein the inlet aperture (hole in 29 accomodating 26; Figure 8-not shown by Applicants) through the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) is fluidly coupled with one or more conductance paths defined at the second surface (bottom of 30; Figure 9-Applicant’s 332; Figure 3) and extending from the inlet aperture (hole in 29 accomodating 26; Figure 8-not shown by Applicants) through the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) to the second annular channel (44; Figure 9-Applicant’s 340-Figure 3,6).

7. The semiconductor processing chamber of claim 6, wherein the one or more conductance paths comprise a recursive path extending radially outward to the second annular channel (44; Figure 9-Applicant’s 340-Figure 3,6).

13. The semiconductor processing chamber gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) of claim 10, wherein the second annular channel (44; Figure 9-Applicant’s 340-Figure 3,6) is defined in the second surface (bottom of 30; Figure 9-Applicant’s 332; Figure 3) of the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6), and wherein an inlet aperture (hole in 29 accomodating 26; Figure 8-not shown by Applicants) extends through the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) from the first surface (top of 28; Figure 9-Applicant’s 331; Figure 3) to the second surface (bottom of 30; Figure 9-Applicant’s 332; Figure 3).

14. The semiconductor processing chamber gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) of claim 13, wherein the second annular channel (44; Figure 9-Applicant’s 340-Figure 3,6) defines a plurality of outlet apertures (92; Figure 9).

15. The semiconductor processing chamber gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) of claim 13, wherein the inlet aperture (hole in 29 accomodating 26; Figure 8-not shown by Applicants) through the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) is fluidly coupled with one or more conductance paths defined at the second surface (bottom of 30; Figure 9-Applicant’s 332; Figure 3) and extending from the inlet aperture (hole in 29 accomodating 26; Figure 8-not shown by Applicants) through the gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) to the second annular channel (44; Figure 9-Applicant’s 340-Figure 3,6).

16. The semiconductor processing chamber gasbox (28+30; Figures 1,3,4,7,8,9-Applicant’s 330-Figure 3,6) of claim 15, wherein the one or more conductance paths comprise a recursive path extending radially outward to the second annular channel (44; Figure 9-Applicant’s 340-Figure 3,6).



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Assumed to be “first surface (Applicant’s 331; Figure 3)”. See drawing objections.